Case 2:20-cv-06109-FLA-PLA Document 101 Filed 08/31/21 Page 1 of 2 Page ID #:1580



 1
 2
 3
 4
 5
 6
 7
 8                           UNITED STATES DISTRICT COURT
 9                         CENTRAL DISTRICT OF CALIFORNIA
10
11    STATE HEALTH FUND OF BAHIA,                 Case No. 2:20-cv-06109-FLA (PLAx)
12                               Plaintiff,
                                                  ORDER TO SHOW CAUSE WHY
13                v.                              THE COURT SHOULD NOT
14                                                DISMISS THIS ACTION DUE TO
      OCEAN 26, INC., et al.                      SETTLEMENT
15
                                 Defendants.
16
17
18
19         In light of the Notice of Settlement filed in this action, the court ORDERS the
20   parties to submit a joint status report regarding settlement within sixty (60) days of
21   this Order. The court further ORDERS the parties to Show Cause (“OSC”) on
22   November 12, 2021 at 1:30 p.m. in Courtroom 6B why the court should not dismiss
23   this action due to the parties’ settlement. The filing of a stipulation of dismissal with
24   prejudice pursuant to Fed. R. Civ. P. 41 shall constitute a sufficient response to, and
25   will discharge, this OSC.
26         The final pretrial conference and trial dates are hereby VACATED.
27   ///
28   ///
                                                 1
Case 2:20-cv-06109-FLA-PLA Document 101 Filed 08/31/21 Page 2 of 2 Page ID #:1581



 1         All pending requests and motions are DENIED as moot. Should the parties fail
 2   to settle this action, all requests and motions must be re-filed.
 3
 4         IT IS SO ORDERED.
 5
 6   Dated: August 31, 2021                  _______________________________
 7                                           FERNANDO L. AENLLE-ROCHA
                                             United States District Judge
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                 2
